COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


JERRY DEAN TYREE, SR.
                                                                   MEMORANDUM OPINION*
v.     Record No. 1437-07-1                                            PER CURIAM
                                                                      OCTOBER 2, 2007
BOBBY’S MUFFLER & TIRE CENTER, INC. AND
 VIRGINIA COMMERCE GROUP SELF-INSURANCE
 ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Richard E. Railey, Jr.; Railey and Railey, P.C., on brief), for
                 appellant.

                 (J. Brian Slaughter; McKenry, Dancigers, Dawson & Lake, P.C., on
                 brief), for appellees.


       Jerry Dean Tyree, Sr. appeals a decision of the Workers’ Compensation Commission

finding that he was not totally disabled after June 6, 2006 and that he failed to adequately market

his residual work capacity after that date.1 We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Tyree v. Bobby’s Muffler & Tire Ctr., Inc., VWC

File No. 227-52-32 (June 11, 2007). We dispense with oral argument and summarily affirm




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          In rendering our decision, we have considered only that evidence which was properly
before the commission when the record closed on August 29, 2006. Thus, we have not
considered any of claimant’s argument regarding evidence that might have been generated after
that date and which was not before the commission when it rendered its decision.
because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           - 2-